                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                           BECKLEY DIVISION


MICHAEL AARON BLANKENSHIP,

                                   Petitioner,

v.                                                           CIVIL ACTION NO. 5:16-cv-05696
                                                             (Criminal No. 5:11-cr-00001)

UNITED STATES OF AMERICA,

                                   Respondent.



                              MEMORANDUM OPINION AND ORDER


        On June 24, 2016, the Petitioner, by counsel, filed a Motion to Correct Sentence Under 28

U.S.C. § 2255 (Document 62). Also pending in the matter is the United States’ Motion to Dismiss1

(Document 69) filed on September 15, 2016.

        By Standing Order (Document 61) entered on June 24, 2016, this action was referred to

the Honorable Dwane L. Tinsley, United States Magistrate Judge, for submission to this Court of

proposed findings of fact and recommendation for disposition, pursuant to 28 U.S.C. § 636. On

September 17, 2018, the Magistrate Judge submitted a Proposed Findings and Recommendation

(Document 77) wherein it is recommended that the Petitioner’s § 2555 motion be denied, the

United States’ Motion to Dismiss be denied as moot, and this matter be dismissed from the Court’s



1
 The motion (Document 69), titled Motion of the United States to Withdraw Referral to Magistrate Judge, to Dismiss,
and to Suspend Briefing Schedule, sought multiple relief. The request to withdraw referral to the magistrate judge,
and the request to suspend the briefing schedule, were previously resolved by the Court’s Order (Document 73)
entered on September 28, 2016, leaving only the motion to dismiss pending.
                                                        1
docket. Objections to the Magistrate Judge’s Proposed Findings and Recommendation were due

by October 4, 2018.

       Neither party has timely filed objections to the Magistrate Judge’s Proposed Findings and

Recommendation. The Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985).

Failure to file timely objections constitutes a waiver of de novo review and the Petitioner’s right

to appeal this Court’s Order. 28 U.S.C. § 636(b)(1); see also Snyder v. Ridenour, 889 F.2d 1363,

1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984).

       Accordingly, the Court ADOPTS and incorporates herein the findings and

recommendation of the Magistrate Judge as contained in the Proposed Findings and

Recommendation, and ORDERS that the Petitioner’s § 2555 motion (Document 62) be DENIED,

the United States’ Motion to Dismiss (Document 69) be DENIED AS MOOT, and this matter be

DISMISSED from the Court’s docket.

       The Court DIRECTS the Clerk to send a certified copy of this Order to Magistrate Judge

Tinsley, counsel of record, and any unrepresented party.

                                             ENTER:         October 9, 2018




                                                2
